Citation Nr: 0403120	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to monetary allowance to a child of a Vietnam 
veteran for disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to April 1969, and is appealing this matter as 
custodian of his daughter.  Records reflect that he served in 
Vietnam..  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The case is now 
under the jurisdiction of the Denver, Colorado RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Here, the RO has not provided the veteran adequate 
notice of the VCAA regarding the matter at hand.  (In April 
2001 he was advised of the VCAA regarding a different claim.)  
Under DAV, supra, the Board may not provide notice on its 
own.  

It is also noteworthy that the appellant's representative 
argues the applicability of Jones v. Principi, 16 Vet. App. 
219 (2002).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran notice of the 
VCAA as it pertains to the claim for entitlement to 
monetary allowance to a child of a Vietnam veteran 
for disability resulting from spina bifida.  He 
should be advised what evidence is needed to 
establish the claim, what the record shows, and of 
his and VA's respective responsibilities in 
obtaining any further evidence.  The RO should also 
consider the applicability of Jones, supra, 
including the Court's suggestions regarding 
development; arrange for any development deemed 
necessary under those guidelines; and advise the 
veteran and his representative of its 
determinations and actions regarding this matter.  
He and his representative should have the requisite 
period of time to respond.  If outstanding evidence 
is identified, the RO should take appropriate steps 
to obtain such evidence or to assist the veteran in 
obtaining such evidence.  

2.  After the development ordered above and any 
other action deemed necessary is completed, the RO 
should re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case (which 
encompasses a discussion of the applicability of 
Jones, supra), and give the veteran and his 
representative the requisite period of time to 
respond.  The case should then be returned to the 
Board, if in order, for further review.
The purposes of this remand are to ensure due process, 
satisfy notice requirements, provide for full development of 
the record and to satisfy the mandates of the Court and the 
Federal Circuit in the decisions cited above.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

